DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph 0048 recites that producing the modular units in a factory “can reduce the waist component.” This appears to be an error and should recite “waste component.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0136508 to Chaillan (“Chaillan”) in view of U.S. Patent No. 7,185,467 to Marty (“Marty”).
Regarding claims 1 and 11, Chaillan discloses a modular building system, comprising: one or more modular building units 10, each modular building unit having a monolithic construction including a floor 12 and two walls 14a, 14b; and when stacked, extending portions (portions along 34a and 34b forming raised portion 30) provide free air space 30 between stacked units. Chaillan does not disclose four walls herein, each modular building unit includes 
Marty discloses that buildings can have four walls and wherein a building can include integrated vertical support columns (see Figs. 10 and 13 of Marty, columns formed within cavity 49 of formwork) for increased load support. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Chaillan to have four walls and integrated columns as taught by Marty to provide the predictable result of enclosing all four sides of a building and increasing load supporting capabilities. Per the modification, Chaillan modified by Marty would have columns having bottoms that provide a contact point. Since the columns are placed along the perimeter of the building, extended portions of 34a and 34b would necessarily form part of the columns’ extension. Moreover, the method steps recited in claim 11 would necessarily be performed in providing the structure of Chaillan modified by Marty.
Regarding claims 2 and 12, Chaillan in view of Marty discloses that each modular building unit is formed as a monolithic concrete structure, and each of the vertical support columns are reinforced concrete columns (as modified by Marty, columns have reinforcement 50).
Regarding claims 3 and 13, Chaillan in view of Marty discloses that the vertical support columns are structurally reinforced with steel (Marty, 50).
Regarding claims 5 and 15, Chaillan in view of Marty discloses that a modular building unit is rectangular in shape, and is stackable at its support column contact points across two modular building units of an identical rectangular shape or a different shape.
Regarding claims 6 and 16, Chaillan in view of Marty discloses that a modular building unit is stackable at its support column contact points at a perpendicular orientation on top of another modular building unit of identical shape or a different shape.
Regarding claims 7 and 17, Chaillan in view of Marty discloses that the walls include a preformed indentation 52 for receiving a metal ledge between the support columns.
Regarding claims 8 and 18, Chaillan in view of Marty discloses that the metal ledge is an F-ledge 60 configured to carry and disperse weight, and support a joist system mounted thereon.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaillan in view of Marty as applied to claim 3 above, and further in view of U.S. Patent No. 3,835,601 to Kelbish (“Kelbish”).
Regarding claims 4 and 14, Chaillan in view of Marty does not disclose that the contact point of each vertical support column provides a hollowed cylinder of limited depth adapted to receive a portion of a metal dowel for interlocking stacked modular units.
 Kelbish discloses that a contact point of each vertical support column provides a hollowed cylinder (Kelbish 41) of limited depth to receive a portion of a metal dowel (Kelbish 40) for interlocking stacked modular units in order to facilitate alignment. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Chaillan to have the contact point of each vertical support column provides a hollowed cylinder of limited depth adapted to receive a portion of a metal dowel for interlocking stacked modular units as taught by Kelbish to provide the predictable result of providing an alignment means when stacking and interlocking units.
	
Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaillan in view of Marty as applied to claim 1 above, and further in view of U.S. Publication No. 2006/0196132 to Ruano (“Ruano”).
Regarding claims 9, 10, 19, and 20, Chaillan in view of Marty does not disclose that each modular building unit has lifting points that are embedded into the walls, wherein the lifting 
Ruano discloses a modular building unit having lifting points (4, see Ruano Fig. 1 and par 0078) that are embedded into walls, wherein the lifting points are flush with the walls and comprise metal components 4 adapted to receive an external component 8 which can be inserted and secured into the lifting points before lifting to provide provisions for stacking.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Chaillan to have lifting points that are embedded into the walls, wherein the lifting points are flush with the walls and comprise metal components adapted to receive an external component which can be inserted and secured into the lifting points before lifting as taught by Ruano to provide the predictable result of having provisions to facilitate stacking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633